Citation Nr: 1437455	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of left ankle arthritis of the subtalar joint.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel



REMAND

The Veteran served on active duty from January 1968 to January 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The August 2008 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective June 27, 2007.  In a July 2009 rating decision, this rating was increased to 30 percent, effective June 27, 2007.  In an April 2011 decision, the Board denied the Veteran's claim for a higher initial rating for PTSD and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA submitted a motion for remand.  In a November 2011 Order, the Court granted the motion, vacated the April 2011 Board denial, and remanded the case to the Board for further appellate review.

The March 2010 rating decision granted service connection for left ankle arthritis of the subtalar joint and assigned a 10 percent rating, effective October 28, 2009.  In a July 2010 rating decision, this rating was increased to 20 percent, effective October 28, 2009.  In April 2011, the Board remanded this issue for further development.  It has since been recertified to the Board.  See June 2014 VA Form 8.

In a December 2013 letter, the Veteran's attorney requested a three-way video conference hearing before the Board, with the Veteran appearing at the Louisville, Kentucky RO and the attorney appearing at the San Diego, California RO.  Thus, a remand is necessary in order to schedule the appellant for a video conference hearing before a Veterans Law Judge (VLJ).  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the Louisville RO before a Veterans Law Judge sitting at the Board in Washington D.C.  To the extent feasible, coordinate with the San Diego, California RO to allow the Veteran's attorney to participate as well.  If the 3-way conference is not possible, the Veteran and his representative should be so informed well in advance of the hearing date.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

